(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
*922Vista la moción radicada por la corporación demandada, por la qne solicita la eliminación de ciertas alegaciones de la querella pre-sentada en este caso, y examinados los alegatos sometidos por una y otra parte en pro y en contra de las eliminaciones solicitadas, se resuelve:
1. Deben eliminarse de la querella las palabras “ha perdido todos sus derechos a ejercer las franquicias y privilegios que le fueran concedidos por las razones siguientes,” que aparecen en el párrafo-inicial de la querella, por constituir dichas palabras una mera con-clusión legal y no una exposición de hechos.
2. Se declara sin lugar la moción en cuanto a las demás elimina-ciones solicitadas, por entender que las redundancias que en ellas pueda haber carecen de importancia y no pueden causar perjuicio o molestias a la demandada.
3. Se concede al querellante un término de quince días para en-mendar su querella de conformidad con los términos de esta resolu-ción; y a la demandada un término de veinte días para presentar-las excepciones que creyere convenientes o para contestar la querella enmendada, debiendo contarse dicho término desde la fecha en que la citada demandada o sus abogados fueren notificados con copia de la querella enmendada.
El Juez Asociado Sr. Wolf está conforme con la resolución, excepto en cuanto a la negativa a eliminar en todo o en parte el párrafo (f) de la querella, con sus incisos (1), (2) y (3). El Juez Asociado Sr. Córdova Dávila no intervino.